Title: To Thomas Jefferson from Nicholas Fitzhugh, 22 August 1803
From: Fitzhugh, Nicholas
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Ravensworth Augt. 22. 1803
          
          Mr John Thompson Mason informed me that on hearing of Mr Marshals intended resignation as assistant Judge of the District of Columbia he had nominated me by a Letter as a proper Successor—presuming it would be agreable to me to live in Alexandria
          The difficulties I have experienced in procuring Teachers for my Children render it proper for me to settle in some Town and I know of none where so many Advantages are combined as in Alexandria—there I can not only educate my Children as elsewhere; but from its vicinity to my Farm, I can live cheaper than in a more remote situation—It would be perhaps indelicate & improper in me to hint my Qualifications, I will only observe that I have been in the practice of the Law from the Year 1786 to this time—
          With best wishes for your personal Welfare & a prosperous Administration, I have the Honor to be Your Mo obt. Servt.
          
            N Fitzhugh
            
          
        